[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT  OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             APRIL 20, 2009
                              No. 08-16448
                                                           THOMAS K. KAHN
                          Non-Argument Calendar
                                                                CLERK
                        ________________________

                    D. C. Docket No. 04-14044-CR-KAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TAKARIA VASHON MCCRAY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (April 20, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Pursuant to a plea agreement, Takaria Vashon McCray pled guilty on
December 13, 2004, to possession with intent to distribute more than five grams of

cocaine base (“crack cocaine”), in violation of 21 U.S.C. § 841(a). The Guidelines

prescribed a sentence range of 188 to 235 months’ imprisonment, and, after

making a downward departure from that range under U.S.S.G. § 5K1.1, the district

court sentenced McCray on March 31, 2005, to prison term of 120 months.

      On July 14, 2008, McCray moved the district court pursuant to 18 U.S.C. §

3582(c) to reduce his sentence based on Amendment 706 to the Guidelines, which

provides for the reduction of base offense levels applicable to crack cocaine. The

district court denied his motion on the ground that because he was sentenced as a

career offender under U.S.S.G. § 4B1.1, Amendment 706 does not lower his base

offense level. McCray now appeals the court’s ruling.

      McCray concedes that our precedent forecloses his argument that the court

should have reduced his sentence; he appeals simply to preserve the issue. His

concession is well made since our precedent does foreclose his appeal. “Where a

retroactively applicable guideline amendment reduces a defendant’s base offense

level, but does not alter the sentencing range upon which his or her sentence was

based, § 3582(c)(2) does not authorize a reduction in sentence.” United States v.

Moore, 541 F.3d 1323 (11th Cir. 2008), cert. denied, McFadden v. United States,

129 S.Ct. 965 (2009), and cert. denied, (U.S. Mar. 9, 2009) (No. 08-8554).



                                         2
Because McCray’s sentencing range was calculated under the career offender

provisions of § 4B1.1, rather than the drug quantity table in § 2D1.1, Amendment

706 does not have the effect of lowering McCray’s sentencing range.

      AFFIRMED.




                                        3